COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-08-274-CV

IN RE ROBERT E. RAGLAND                                              RELATOR

                                      ------------

                              ORIGINAL PROCEEDING

                                      ------------

                          MEMORANDUM OPINION 1

                                      ------------

        The court has considered relator’s petition for writ of mandamus and is

of the opinion that relief should be denied. Accordingly, relator’s petition for

writ of mandamus is denied.

        The court has also considered relator’s “Motion To Suspend Rules.” The

motion is GRANTED. The court will forward a copy of relator’s petition for writ

of mandamus to all parties with a copy of this opinion.




                                                     PER CURIAM


PANEL A: GARDNER, LIVINGSTON, and HOLMAN, JJ.

DELIVERED: July 7, 2008


  1
      … See T EX. R. A PP. P. 47.4.